Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: in the prior art of fabricating porous glass base material for optical fibers, the prior art teaches changing an angle of a cladding burner during deposition of porous glass base material, i.e. Kim. The prior art also suggests a cladding burner whose angle can be adjusted upwards or downwards relative to a horizontal plane, i.e. Sudo. Neither Sudor o Kim teach two cladding burners, one closer to the core side and the one forming the outermost clad layer. Furthermore, the prior art fails to suggest a controller configured to drive the burner such that its angle changes from a negative angle to a positive angle relative to a horizontal plane during the formation of porous glass base material, wherein the cladding burner is the outermost one forming the outermost clad layer. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741